 



Exhibit 10.16
Herbert Smith
8 OCTOBER 2007
 
AGREEMENT
in relation to the removal of equipment from
premises at Middle Engine Lane, Hadrian
Business Park, Silverlink, Wallsend,
Newcastle Upon Tyne, NE28 9NZ
 
by and among
ATMEL NORTH TYNESIDE LIMITED,
TAIWAN SEMICONDUCTOR MANUFACTURING COMPANY LIMITED,
HlGHBRIDGE BUSINESS PARK LIMITED,
ATMEL CORPORATION
and
HIGHBRIDGE PROPERTIES PLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Headings   Page   1.  
DEFINITIONS
    2   2.  
INTERPRETATION
    6   3.  
CONDITION
    7   4.  
ATMEL’S OBLIGATIONS TO HIGHBRIDGE
    8   5.  
PRE-REMOVAL PROCEDURES
    8   6.  
ENVIRONMENTAL OBJECTIVE
    9   7.  
ATMEL ENVIRONMENTAL WORKS AND INDEMNITY
    10   8.  
TSMC INDEMNITY
    12   9.  
HIGHBRIDGE RESPONSIBILITY AND INDEMNITY
    13   10.  
FINAL TOOL REMOVAL
    13   11.  
HIGHBRIDGE RELEASE
    13   12.  
EMPLOYEES
    13   13.  
GUARANTEES
    14   14.  
LIMITATION OF LIABILITY
    15   15.  
REMEDIES
    15   16.  
OTHER PROVISIONS
    15   17.  
NOTICES
    18   18.  
LAW AND JURISDICTION
    20   SCHEDULE 1 - CONSULTANTS     21   SCHEDULE 2 - M W ZANDER PROPOSAL    
22   SCHEDULE 3 - TOOLS     23  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made this 8th day of October 2007
BETWEEN:

(1)   ATMEL NORTH TYNESIDE LIMITED (incorporated and registered in England and
Wales under company number 04018730 the registered office of which is at Lacon
House, Theobalds Road, London WC1X 8RW (“Atmel”);   (2)   TAIWAN SEMICONDUCTOR
MANUFACTURING COMPANY LIMITED (incorporated in Taiwan, Republic of China) the
registered office/principal place of business of which is at 8 Li-Hsin 6 Road,
Hsinchu Science Park, Hsinchu, Taiwan ROC 300-77 (“TSMC”);   (3)   HIGHBRIDGE
BUSINESS PARK LIMITED (incorporated and registered in England and Wales under
company number 3493084), the registered office of which is at 131 Edgware Road,
London, W2 2AP (“Highbridge”);   (4)   ATMEL CORPORATION (incorporated in the
State of Delaware) the principal place of business of which is at 2325 Orchard
Parkway, San Jose, California 95131, USA (“Atmel Guarantor”); and   (5)  
HIGHBRIDGE PROPERTIES PLC (incorporated and registered in England and Wales
under company number 02244773), the registered office of which is at 131 Edgware
Road, London, W2 2AP(the “Highbridge Guarantor”).

WHEREAS:

(A)   all capitalized terms used in this Agreement are defined in Clause 1
below, and all capitalized terms used herein but not defined herein shall have
the meanings attributed thereto in the Asset Agreement or the Property Agreement
as the case may be;   (B)   Atmel, the Atmel Guarantor, Highbridge and the
Highbridge Guarantor are parties to an agreement of even date herewith for the
sale and purchase of the residue of the leasehold interests in the Premises;  
(C)   Atmel, the Atmel Guarantor and TSMC are parties to an agreement of even
date herewith for the sale and purchase of certain assets of Atmel;   (D)  
pursuant to the Asset Agreement, TSMC has agreed to remove the TSMC Tools from
the Premises on the terms set forth herein;   (E)   Atmel has agreed to remove
the Atmel Tools from the Premises on the terms set forth herein;   (F)   the
Parties have agreed to regulate the removal of TSMC Tools and the Atmel Tools
from the Premises and apportion liability for such removal as between the
Parties on the terms set forth herein;   (G)   the Atmel Guarantor has agreed to
guarantee the obligations of Atmel under this Agreement; and   (H)   the
Highbridge Guarantor has agreed to guarantee the obligations of Highbridge under
this Agreement.

1



--------------------------------------------------------------------------------



 



IT IS AGREED as follows:

1.   DEFINITIONS       In this Agreement, the following definitions apply:      
“Agreement” means this agreement in relation to the removal of equipment from
the Premises by and among Atmel, TSMC, Highbridge, the Atmel Guarantor, and the
Highbridge Guarantor;       “Asset Agreement” means the agreement of even date
herewith for the sale and purchase of the Assets to be entered into between
Atmel, Atmel Guarantor and TSMC;       “Atmel Invitees” means any affiliate,
employee, invitee, licensee, consultant contractor, agent or representative of
Atmel or the Atmel Guarantor;       “Atmel Plan” shall have the meaning
attributed to it in Clause 7,4 of this Agreement;       “Atmel Tools” means all
tools, accessories, spare parts, and all other equipment and assets located at
the Premises other than the TSMC’s Tools, which Atmel and TSMC intend to
transfer to TSMC in accordance with the Asset Agreement;       “Atmel Tool
Removal” means the removal of all Atmel Tools from the Premises by Atmel;      
“Atmel Works” shall have the meaning attributed to it in Clause 7.3 of this
Agreement;       “Baseline Environmental Condition” means the presence of
Hazardous Materials in soil and/or groundwater at or under the Premises as
identified in the Baseline Environmental Investigation;       “Baseline
Environmental Investigation” means the report of the Phase II environmental site
assessment and investigation of the Premises performed by Cundall Johnson and
Partners LLP as of 22 August 2007 and agreed to by the Parties hereto as being
definitive, as between them, of the environmental condition of the soil and
groundwater as of 22 August 2007, including as to whether Atmel could be
required to undertake Remedial Action;       “Business Day” means a day other
than Saturday, Sunday or a day on which banks are authorised to close in London
or Taipei;       “CDM Regulations” shall have the meaning attributed to it in
Clause 5.3 of this Agreement;       “Closing” shall have the meaning attributed
to it in Clause 3.3 of this Agreement;       “Closing Date” shall mean the date
upon which the Closing occurs under Clause 3.3;       “Condition” shall have the
meaning attributed to it in Clause 3.1 of this Agreement;       “Condition
Satisfaction Notice” shall have the meaning attributed to it in Clause 3.3 of
this Agreement;       “Conditional Option” means the Conditional Option
Agreement of even date herewith to be entered into between Atmel and Highbridge
relating to the plot of land being retained by

2



--------------------------------------------------------------------------------



 



    Atmel (located near the parking area to the office building) which is
subject to the contract dated 15 November 2006 among (i) Atmel, (ii) Sandalbeech
Limited and (iii) Honda Motor Europe Limited;       “Consultant” means M W
Zander, and each of Atmel and Highbridge shall use all reasonable endeavours to
jointly select and appoint M W Zander after the date hereof at Atmel’s cost with
respect to the Oversight and Monitoring Services only, on the basis of the
Consultant Proposal; provided, however, that if Atmel and Highbridge (both
acting reasonably) jointly decide not to accept or agree to the Consultant
Proposal and any other terms and conditions, including, without limitation, any
such terms in the Consultant Contract, as required by M W Zander, Atmel and
Highbridge (both acting reasonably) may (i) jointly select and appoint any other
expert listed in Schedule 1 and (ii) jointly seek to accept and agree to another
proposal and other terms and conditions, including, without limitation, any such
terms in the Consultant Contract, submitted by such other expert;      
“Consultant Contract” means the agreement by and among the Consultant, Atmel and
Highbridge to be entered after the date hereof, which shall set forth the terms
of Oversight and Monitoring Services to be provided by Consultant at the
Premises at Atmel’s cost with respect to the Oversight and Monitoring Services,
such terms to be agreed by Atmel and Highbridge acting reasonably and to include
professional indemnity coverage for the Consultant of not less than £5,000,000;
      “Consultant Proposal” means the proposal submitted by M W Zander at or
about the date hereof and attached hereto as Schedule 2 subject to any
amendments that Atmel and Highbridge shall agree (both acting reasonably), and
if M W Zander is not jointly selected or appointed by Atmel and Highbridge, any
other proposal submitted by another Consultant and agreed by Atmel and
Highbridge (both acting reasonably);       “Employees” means the persons
employed by Atmel immediately before the date hereof and any further persons
employed by Atmel on and prior to the Long Stop Date (or expiry of the Extension
if applicable);       “Environmental Laws” means any Laws or legal requirements
applicable to the Premises relating to pollution or protection of the
environment including laws, regulations, code, ordinances, rules, orders,
policies or guidelines relating to emissions, discharges, releases or the
presence of Hazardous Materials, decontamination or decommissioning of equipment
and other items containing Hazardous Materials, or otherwise relating to the
manufacture, processing, registration, distribution, labelling, recycling, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
including for the avoidance and doubt any such laws or legal requirements
relating to town and country planning;       “Escrow Agreement” means the
agreement of at or about the date hereof relating to an escrow account for the
sale and purchase of the Assets to be entered into among Atmel, TSMC and JP
Morgan;       “Extension Period” shall have the meaning attributed to it in
Clause 7.3 of this Agreement;       “Governmental Entity” means any
supranational, national, international, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality;

3



--------------------------------------------------------------------------------



 



    “Hazardous Materials” means any substance which alone or in combination with
any other substance is capable of giving rise to harm or damage to property, the
environment, man or any other organism supported by the environment including
but not limited to chemicals, pollutants, contaminants, wastes, toxic substances
(including asbestos and asbestos containing materials), hazardous materials,
hazardous substances, hazardous waste, radioactive and biological materials,
noxious chemicals and gases, petroleum and petroleum products and
polychlorinated biphenyls;       “Highbridge Invitees” means any affiliate,
employee, invitee, licensee, consultant contractor, agent or representative of
Highbridge or the Highbridge Guarantor but not including Atmel, TSMC, the Atmel
Invitees or the TSMC Invitees;       “Highbridge Lender” means the Royal Bank of
Scotland plc or, if not chosen by Highbridge to provide finance for this
Transaction, such other lender as Highbridge may notify to Atmel in writing;    
  “Highbridge Plan” shall have the meaning attributed to it in Clause 7.4 of
this Agreement;       “Laws” means any law, statute, order, code, ordinance,
regulation, rule, policy, guidance and interpretation of the law or
administrative practice of any Governmental Entity;       “Lease Back” means the
agreement of even date herewith for the lease of the Premises by Highbridge to
Atmel effective as of the Closing Date;       “Long Stop Date” means 31
May 2008;       “Losses” means claims, losses, damages, liabilities and
reasonable costs and expenses but excluding in all cases punitive, incidental,
special losses or damages and losses or damages related to or arising from any
loss of profits, opportunity costs, delay, or change in valuation of any real
property or other asset;       “Net Amount” shall have the meaning attributed to
it in Clause 16.11 of this Agreement;       “Overrun” means that the TSMC Tools
or the Atmel Tools remain on the Premises after the Tool Removal Completion
Date;       “Oversight and Monitoring Services” means the services comprising
the project management, oversight and monitoring of (i) the implementation of
the Pre-Removal Procedures; (ii) the carrying out of Removal; (iii) removal of
those bulk chemicals and gases which would otherwise have been used in the
manufacture of semiconductor wafers or has been used by Atmel and/or the Atmel
Invitees in the decommissioning process; and (iv) the purging of all supply
lines from storage locations to “point of use”;       “Parties” means,
collectively, Atmel, TSMC, Highbridge, the Atmel Guarantor and the Highbridge
Guarantor;       “Party” means, individually, Atmel, TSMC, Highbridge, the Atmel
Guarantor or the Highbridge Guarantor, as the case may be;       “Pre-Removal
Procedures” means the operations and procedures in relation to the operation,
testing, shutdown, disconnection, and line-capping of all TSMC Tools and Atmel
Tools;

4



--------------------------------------------------------------------------------



 



    “Premises” means leasehold premises known as Land at Middle Engine Lane,
Hadrian Business Park, Silverlink, Wallsend, Newcastle Upon Tyne, NE28 9NZ
registered at the Land Registry under title numbers TY319516 and TY319520,
including all buildings and erections thereon, but excluding the plot of land
located near the parking area to the office building which is subject to the
contract dated 15 November 2006 among (i) Atmel, (ii) Sandalbeech Limited, and
(iii) Honda Motor Europe Limited;       “Procedures” means, collectively, the
Pre-Removal Procedures, the Atmel Tool Removal and the TSMC Tool Removal;      
“Property Agreement” means the agreement of even date herewith for the sale and
purchase of the Premises to be entered into between Atmel, Atmel Guarantor,
Highbridge and the Highbridge Guarantor;       “Related Agreements” means all
the agreements between or among any of the Parties made in connection with or
contemplation of this Agreement and the Transaction contemplated in this
Agreement, including without limitation the Asset Agreement, the Property
Agreement, the Escrow Agreement, the Lease Back, the Conditional Option and the
Share Sale Agreement;       “Remedial Action” means remediation work that is
requisite under the Environmental Laws;       “Remediation Plan” shall have the
meaning attributed to it in Clause 7.4 of this Agreement;       “Removal” means
the removal of all Tools from the Premises before the Long Stop Date or the
expiration of the Extension Period as applicable, which shall include the TSMC
Tool Removal and Atmel Tool Removal;       “Reportable Claim” shall have the
meaning attributed to it in Clause 7.1 of this Agreement;       “Reportable
Event” shall have the meaning attributed to it in Clause 7.1 of this Agreement;
      “Reporting Notice” shall have the meaning attributed to it in Clause 7.1
of this Agreement;       “Revised Environmental Condition” means the presence of
Hazardous Materials in soil and/or groundwater at or under the Premises as
identified in the Revised Environmental Investigation;       “Revised
Environmental Investigation” means the report of the updated Phase II
environmental site assessment and investigation of the Premises to be
commissioned by, and at the cost of, Atmel and performed by Cundall Johnson and
Partners LLP at, or as soon as possible after, the Tool Removal Completion Date,
or in the event of an Overrun, the Long Stop Date, to identify any adverse
change from, and adopting the same assessment methodologies as, the Baseline
Environmental Investigation, including as to whether Atmel could be required to
undertake Remedial Action;       “Share Sale Agreement” means the agreement of
even date for the sale and purchase of the entire issued share capital in each
of Atmel North Tyneside Contractor One Limited

5



--------------------------------------------------------------------------------



 



    and Atmel North Tyneside Developer One Limited entered into between Atmel
and Highbridge;       “Tool Removal Completion Date” means 30 April 2008 (or
such other date on which the Removal has been completed);       “Tool Removal
Start Date” means the earliest date after the Closing Date on which the first of
the TSMC Tools are made available by Atmel for removal from the Premises and in
any case shall be no later than 1 January 2008;       “Tools” means the TSMC
Tools and Atmel Tools as listed in Schedule 3 attached hereto;       “TSMC
Invitees” shall have the meaning attributed to it in Clause 5.2 of this
Agreement;       “TSMC Invitees” shall have the meaning attributed to it in
Clause 5.2 of this Agreement;       “TSMC Tools” means the tools, accessories,
spare parts, and other equipment and assets located at the Premises which will
be purchased by TSMC from Atmel on or following the Closing Date in accordance
with the Asset Agreement;       “TSMC Tool Removal” means the removal of all
TSMC Tools from the Premises;       “Transaction” means the transaction or
series of transactions contemplated under this Agreement and the Related
Agreements;       “Transfer Regulations” means The Transfer of Undertakings
(Protection of Employment) Regulations 2006; and       “UK Tax Paying Company”
shall have the meaning attributed to it in Clause 16.11 of this Agreement.   2.
  INTERPRETATION   2.1   In this Agreement:

  2.1.1   the contents page(s) and clause headings are for convenience only and
do not affect its construction;     2.1.2   words denoting the singular include
the plural and the other way round;     2.1.3   words denoting one gender
include each gender and all genders;     2.1.4   general words shall not be
given a restrictive meaning by reason of their being preceded or followed by
words indicating a particular class or examples of acts, matters or things; and
    2.1.5   references to “indemnify” and “indemnifying” any person against any
liability or circumstance include indemnifying that person against all Losses
from time to time directly made, suffered or incurred by that person as a
consequence of or which would not have arisen but for that liability or
circumstance, but shall exclude any and all punitive, incidental, or special
losses or damages, or losses or damages related to or arising from any loss of
profits or opportunity, delay, or change in valuation of any real property or
other asset and where any payment to be made under any indemnity is subject to
any tax such payment shall be made on an after tax basis.

6



--------------------------------------------------------------------------------



 



2.2   In this Agreement, unless otherwise specified or the context otherwise
requires, a reference to:

  2.2.1   any reference to this Agreement (whether or not capitalised) includes
the schedules, exhibits and other attachments to it each of which forms part of
this Agreement for all purposes;     2.2.2   a person is to be construed to
include a reference to any individual, firm, partnership, company, corporation,
association, organisation or trust (in each case whether or not having a
separate legal personality);     2.2.3   a document, instrument or agreement
(including, without limitation, this Agreement) is a reference to any such
document, instrument or agreement as modified, amended, varied, supplemented or
novated from time to time;     2.2.4   a clause or schedule (whether or not
capitalised) is a reference to a clause of or schedule to this Agreement and a
reference to this Agreement includes its schedules, exhibits and all other
attachments hereto;     2.2.5   a paragraph is a reference to a paragraph of the
schedule in which the reference appears;     2.2.6   any phrase introduced by
the term “include”, “including”, “in particular” or any similar expression will
be construed as illustrative and will not limit the sense of the words preceding
or following that term;     2.2.7   a provision of any statute, statutory
provision, EC directive or other legislation is to be construed as a reference
to such provision as amended or re-enacted or as its application is modified
from time to time (whether before or after the date of this Agreement) and shall
include a reference to any provision of which it is a re- enactment (whether
with or without modification) and to any orders, regulations, instruments or
other subordinate legislation (and relevant codes of practice) made under the
relevant statute or other legislation except to the extent that any amendment or
re-enactment coming into force after the date of this Agreement would increase
or extend the liability of any Party to any other person under this Agreement;
and     2.2.8   writing shall include any mode of reproducing words in a legible
and permanent form; and     2.2.9   dates and times are references to local
dates and times in London, England, UK.

3.   CONDITION

3.1   This Agreement, together with all rights and obligations under it or the
enforcement thereof (with the exception of Clauses 3, and 14 to 18 inclusive
which shall have full force and effect from the date hereof), and completion of
all the Related Agreements and the Transaction, will be conditional upon Atmel
having complied with its procedural obligations to inform and consult with
appropriate representatives of Atmel’s employees in relation to the impact that
the Transaction may have on those employees (the “Condition”).

7



--------------------------------------------------------------------------------



 



3.2   Atmel shall use all reasonable endeavours to satisfy or procure the
satisfaction of the Condition as expeditiously as possible following the date
hereof.   3.3   Within two Business Days following the satisfaction of the
Condition, Atmel shall serve notice on all the Parties advising that the
Condition has been satisfied (the “Condition Satisfaction Notice”). On the date
two Business Days following service of such notice on all Parties, this
Agreement and the Related Agreements, together with all rights and obligations
under them or the enforcement thereof, shall become unconditional and have full
force and effect (the “Closing”). With respect to Highbridge, Atmel shall
procure, before the Closing, (a) the removal of entry 6 and 8 subsisting on the
Charges Register of title number TY319520 as at 21 August 2007, and (b) letter
of reliance from Cundall Johnson and Partners LLP confirming professional
indemnity coverage of £5,000,000. At the Closing, (i) the Purchase Price under
the Asset Agreement shall be available for release from escrow pursuant to the
terms thereof and the Escrow Agreement, and (ii) the Property Agreement shall be
completed, including (without limitation) payment of the purchase price to Atmel
pursuant to the terms thereof.   4.   ATMEL’S OBLIGATIONS TO HIGHBRIDGE

4.1 Atmel undertakes to Highbridge that Atmel will procure at Atmel’s cost
(i) the implementation of the Pre-Removal Procedures; (ii) the carrying out of
the Removal; (iii) removal of those bulk chemicals and gases which would
otherwise have been used in the manufacture of semiconductor wafers or has been
used by Atmel and/or the Atmel Invitees in the decommissioning process; (iv) the
purging of all supply lines from storage locations to “point of use”; and
(iv) the delivery by the Consultant of the Oversight and Monitoring Services in
accordance with the Consultant Contract, in all cases:     4.1.1   in compliance
with all statutory requirements, including the CDM Regulations;     4.1.2   in a
good and workmanlike, proper and professional manner;     4.1.3   so that Atmel
delivers the environmental objectives referred to in Clause 6 including promptly
and adequately cleaning up any spillages at the Premises as soon as reasonably
practicable after their occurrence; and     4.1.4   so as to avoid any
environmental impact and to minimise any damage to the Premises other than as
contemplated under Clause 6.1.5.

4.2   Provided that Atmel complies with the relevant instructions and
recommendations of the Consultant, Highbridge acknowledges and agrees that
residual chemicals within plumbing, ductwork and drains will remain after
purging and equipment decommissioning and that Atmel has no responsibility or
liability for such residual contamination whatsoever.   5.   PRE-REMOVAL
PROCEDURES   5.1   Without prejudice to the generality of Clause 4 as to Atmel’s
obligations to Highbridge, Atmel shall be responsible for the Pre-Removal
Procedures, and TSMC shall be responsible for removing the TSMC Tools from the
Premises, both as set forth in Clause 8.2 of the Asset Agreement.   5.2  
Subject to the terms of the Lease Back and this Agreement, Highbridge hereby
acknowledges and agrees that (i) Atmel shall he permitted to carry out
Pre-Removal Procedures and Removal at the Premises, and (ii) TSMC shall be
permitted to carry out the

8



--------------------------------------------------------------------------------



 



    TSMC Tool Removal, in each case until the Long Stop Date or to expiry of the
Extension Period if applicable. For the purposes of carrying out TSMC Tool
Removal and inspection, Highbridge and Atmel shall provide to TSMC, its
employees, contractors, consultants and invitees (the “TSMC Invitees”), at no
charge to TSMC up to and including the Long Stop Date, or the expiration of the
Extension Period if applicable, reasonable access to and space within the
Premises, as well as office space for housing the TSMC Invitees, which is
estimated to require approximately 10,000 square feet. TSMC shall be subject to
and shall comply with all security, access, environmental, health, safety and
emergency response procedures of Atmel existing as of the date of this
Agreement.   5.3   The Parties agree that Atmel and Highbridge shall jointly
engage, at Atmel’s cost, the Consultant to provide Oversight and Monitoring
Services until the Long Stop Date or the expiration of the Extension Period if
applicable. Atmel shall negotiate and finalise the Consultant Contract, which
shall be approved by Highbridge (such approval not to be unreasonably withheld
or delayed), and pursuant to the terms thereof, shall, inter alia, require that
the Consultant comply with applicable statutory obligations under the
Construction (Design and Management) Regulations 2007 (the “CDM Regulations”).  
5.4   Atmel and Highbridge may consult with TSMC as to the terms of the
Consultant Contract for the Consultant and the Oversight and Monitoring
Services.   5.5   At all times prior to the Long Stop Date, Atmel shall ensure
that the Consultant receives reasonable comments made by Highbridge or TSMC in
connection with any aspect of the Oversight and Monitoring Services, and shall
request that the Consultant gives reasonable consideration to such comments and
feedback in the course of the execution of the Oversight and Monitoring
Services.   6.   ENVIRONMENTAL OBJECTIVE   6.1   The Parties agree that the
objective of the Oversight and Monitoring Services is to ensure that during the
carrying out of (a) the Pre-Removal Procedures and (b) the Removal:

  6.1.1   there are or will be procedures in place to minimise the likelihood of
any release, spillage or escape of Hazardous Materials to air or to soil and
groundwater and that compliance with these procedures is overseen and monitored;
    6.1.2   such procedures are performed in compliance with applicable
statutory obligations under the Laws of England and Wales, including the CDM
Regulations;     6.1.3   the Pre-Removal Procedures and Removal are conducted in
a safe manner and in accordance with the requirements of all Laws, including
Environmental Laws and in accordance with any applicable requirements of any
Governmental Entity;     6.1.4   any release, spillage or escape of Hazardous
Materials to air is, as necessary, immediately addressed in accordance with
appropriate emergency response procedures in place at the Premises as at the
date hereof;     6.1.5   no extraordinary damage occurs to the fab portion of
the Premises where manufacturing of semiconductors takes place and no building
damage occurs to the offices at the Premises as a result of the Procedures
(other than reasonable wear and tear); and

9



--------------------------------------------------------------------------------



 



  6.1.6   no additional contamination of soil and/or groundwater is created or,
in the event of an incident resulting in the same that remedial works are
implemented as soon as practicable to restore the Premises to substantially the
same state as the Baseline Environmental Condition such that no Remedial Action
is required.

6.2   The Parties agree that the Baseline Environmental Condition and the
Revised Environmental Investigation are deemed to be final, conclusive and
binding on the Parties and that the Revised Environmental Investigation shall,
as between and among them, be final, conclusive and binding upon the Parties as
to any adverse changes to soil and groundwater at or under the Premises as
between the Baseline Environmental Condition and the Revised Environmental
Condition.   6.3   Atmel shall procure production and delivery as soon as is
reasonably practicable after the Tool Removal Completion Date, or in the event
of an Overrun, the Long Stop Date of:

  6.3.1   to both TSMC and Highbridge, the Revised Environmental Investigation;
and     6.3.2   to Highbridge, a letter of reliance from Cundall Johnson and
Partners LLP confirming professional indemnity coverage of £5,000,000.

7.   ATMEL ENVIRONMENTAL WORKS AND INDEMNITY   7.1   The Parties agree that if,
notwithstanding the procedures in place, there is a release, spillage or escape
of Hazardous Materials during the Pre-Removal Procedures and/or Removal or other
environmental condition or other circumstances before the Long Stop Date or the
expiration of the Extension Period if applicable that may result in or give rise
to a potential or actual Loss (a “Reportable Event”):

  7.1.1   Highbridge shall provide Atmel and the Atmel Invitees such access to
the Premises, and extend such other reasonable cooperation (such cooperation to
be provided at Atmel’s cost and expense and at Atmel’s request) to undertake any
works and other action to restore the condition of the Premises to the Baseline
Environmental Condition;     7.1.2   As soon as is practicable after Highbridge
or TSMC becomes aware of a Reportable Event, such Party shall give prompt notice
of such Reportable Event (a “Reporting Notice”) to Atmel.A Reporting Notice must
describe the Reportable Event in reasonable detail and must indicate the amount
(estimated, if necessary and to the extent feasible) of the Loss that has been
or may be suffered by a Party;     7.1.3   Atmel has the right to assume and
control the defence of any claim that may arise from or relate to the Reportable
Event (a “Reportable Claim”) with counsel selected by the Atmel Guarantor. While
Atmel has assumed the defence of a Reportable Claim as provided in this Clause
7.1.3, Atmel shall not be liable for any legal costs and expenses subsequently
incurred by the other Parties (other than the Atmel Guarantor) in connection
with the defence of the Reportable Claim save for any reasonable legal costs and
expenses incurred because other Parties have been joined in the Reportable Claim
as a co-defendant and a named party before Atmel assumes and takes control of
the defence. Highbridge or TSMC, as the case may be, has the right to
participate in (but not control), at its own expense, the defence of any
Reportable Claim which Atmel has assumed and taken control as provided herein
and Atmel shall keep Highbridge and TSMC

10



--------------------------------------------------------------------------------



 



      fully informed of the progress of the Reportable Claim and shall consider
the reasonable requests of Highbridge or TSMC in respect of the Reportable
Claim; and     7.1.4   Highbridge and TSMC shall, promptly after giving a
Reporting Notice at Atmel’s cost and expense, use all reasonable endeavours to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with Atmel in connection with any Reportable Claim.

7.2   Subject to the other terms of this Agreement, Atmel agrees to indemnify
Highbridge against all Losses actually incurred or suffered by Highbridge (i) as
a result of any adverse change from the Baseline Environmental Condition
identified in the Revised Environmental Investigation requiring Remedial Action,
and (ii) in relation to any release, spillage or escape of Hazardous Materials
on the Premises during the Procedures.   7.3   In the event that an adverse
change is identified under Clause 7.2 above, Atmel shall be entitled, at its own
cost and expense, to undertake as soon as is reasonably practicable, any works
and take other action to restore the condition of the Premises to the Baseline
Environmental Condition and/or remediate any such release, spillage or escape in
an appropriate manner in accordance with good industry practice and shall
promptly give written notice to Highbridge that it has had to commence such
works and, in any event no later than seven Business Days of such commencement
If such works and other activities on the Premises (including but not limited to
Removal) result in a delay in Atmel or TSMC vacating the Premises on or before
the Long Stop Date, upon request by Atmel, from the Long Stop Date, Highbridge
will grant Atmel and those properly authorised by Atmel (including without
prejudice to the foregoing, TSMC) licence to enter the Premises for a period of
3 months from the Long Stop Date (the “Extension Period”). During the Extension
Period, Atmel shall as soon as is reasonably practicable after the Long Stop
Date complete all works and take other action, at its own cost and expense,
through a contractor or otherwise (with suitable warranties and professional
indemnity coverage being obtained, from any contractor appointed, for Highbridge
and the Highbridge Lender), to take Remedial Action, facilitate the Removal and
perform any and all other acts to satisfy its obligations under this Clause 6
(such works and activities by Atmel or its contractors collectively referred to
herein as the “Atmel Works”).   7.4   If at any time it is determined that the
Atmel Works shall take longer than the Extension Period, Atmel shall notify
Highbridge as soon as is reasonably practicable and (i) Highbridge and Atmel
(both acting reasonably and without delay) shall jointly instruct the Consultant
to identify the environmental condition or conditions to be rectified and
develop a plan to implement Remedial Action as required under this Clause 7 (the
“Remediation Plan”); (ii) Highbridge shall cause a contractor of its choice to
provide an estimate of the cost and time within which that contractor can
reasonably complete the Remediation Plan (the “Highbridge Plan”) and inform
Atmel and its contractor of such estimated cost and time; and (iii) Atmel or a
contractor of its choice shall provide an estimate of the cost and time with
which Atmel or its contractor can complete the Remediation Plan (the “Atmel
Plan”) and inform Highbridge of such estimated cost and time.   7.5   If the
Highbridge Plan can be performed at a comparable or lower cost and in a lesser
time than the Atmel Plan, Highbridge shall have the right to (a) engage a
contractor (with suitable warranties and professional indemnity coverage being
obtained for Atmel), at Atmel’s cost, to undertake the works and take such
actions as described in the Remediation

11



--------------------------------------------------------------------------------



 



    Plan, (b) terminate the right of access (which shall result in a concurrent
termination of TSMC’s right to access the Premises), and (c) begin demolishing,
redevelopment and other related work; provided that if the Atmel Plan can be
performed at a comparable or lower cost and in a lesser time than the Highbridge
Plan, then (x) Highbridge shall not undertake the works set forth in the
Remediation Plan, (y) Atmel shall have the right to undertake such works and
take such actions set forth in the Remediation Plan (with suitable warranties
and professional indemnity coverage being obtained for Highbridge and the
Highbridge Lender), and (z) Highbridge will grant Atmel and those properly
authorised by Atmel (including without prejudice to the foregoing TSMC) licence
to enter the Premises for the period up to and ending on the date that the works
and actions set forth in the Remediation Plan are completed. If the Highbridge
Plan is to be performed by Highbridge pursuant to the foregoing sub-Clause
7.5(a), Atmel shall have the right to monitor the progress of and supervise and
otherwise propose direction as to the performance of the Remediation Plan in
accordance with the Highbridge Plan. If the Atmel Plan is to be performed by
Atmel pursuant to the foregoing sub-Clause 7.5(y), Highbridge shall have the
right to monitor the progress of and supervise and otherwise propose direction
as to the performance of the Remediation Plan in accordance with the Atmel Plan.
  7.6   The Parties hereby agree that any Extension Period or right of access to
the Premises granted by Highbridge under this Clause 7 shall be on such terms as
exclude the security of tenure provisions of the Landlord and Tenant Act 1954).
  7.7   At anytime after the Tool Removal Completion Date, and in the event of
an Overrun anytime after the Long Stop Date, Highbridge shall be entitled, at
its own cost, to engage Cundall Johnson and Partners LLP to conduct another
Phase II environmental site assessment and investigation of the Premises.   7.8
  Notwithstanding the foregoing, under either the Highbridge Plan or the Atmel
Plan, at all times before the Long Stop Date or the expiration of the Extension
Period or the completion of the Remediation Plan, if applicable, TSMC is to be
afforded reasonable rights of access to the Premises in order to carry out the
TSMC Tool Removal.   7.9   Notwithstanding anything to the contrary herein Atmel
shall not be liable for and shall have no obligation to indemnify or pay for any
Losses incurred or suffered by Highbridge as a result of and to the extent of:

  7.9.1   any environmental condition that is not required or could not have
been required by a Governmental Entity, either as at the date hereof or at any
time prior to the Long Stop Date, to be investigated, removed or otherwise
remedied pursuant to any Environmental Law not in force and applicable as at the
Long Stop Date; and     7.9.2   any environmental condition to the extent
exacerbated or otherwise worsened by any of Highbridge or the Highbridge
Invitees.

8.   TSMC INDEMNITY       Subject to the other terms of this Agreement, TSMC
agrees to indemnify Atmel against all Losses actually incurred or suffered by
Atmel in relation to any release, spillage or escape of Hazardous Materials to
soil and/or groundwater and/or on the Premises where such release, spillage or
escape arises or results from any action or omission by TSMC or any of the TSMC
Invitees related to or in connection with TSMC Tool Removal, including any
Losses that Atmel is liable to pay to Highbridge pursuant to sub-Clause 7.2
above.

12



--------------------------------------------------------------------------------



 



9.   HIGHBRIDGE RESPONSIBILITY AND INDEMNITY   9.1   Subject to the other terms
of this Agreement, Highbridge accepts that, as between or among the Parties, as
from the date of the Revised Environmental Investigation, it has all
responsibility and liability for Hazardous Materials at, in or under the
Premises.   9.2   Subject to the other terms of this Agreement, Highbridge
agrees to indemnify Atmel against any and all Losses actually incurred or
suffered by Atmel as a result of (i) Hazardous Materials at any time at in or
under the Premises, and (ii) any works performed and all other action taken by
Highbridge or any of the Highbridge Invitees including but not limited to
demolition, redevelopment and other activities in on or around the Premises, in
both cases (x) as from the date of the Revised Environmental Investigation and
(y) excluding anything for which Atmel shall indemnify under Clause 7.   10.  
FINAL TOOL REMOVAL   10.1   TSMC undertakes to Highbridge to procure the
completion of the TSMC Tool Removal as soon as reasonably practicable, but in
any event by the Long Stop Date.   10.2   Atmel undertakes to Highbridge to
procure completion of the Removal as soon as reasonably practicable, but in any
event by the Long Stop Date.   11.   HIGHBRIDGE RELEASE       Highbridge agrees
that without prejudice to any rights that have already arisen thereunder, the
indemnity in Clause 7.2 above shall terminate to the extent that (i) the Revised
Environmental Investigation confirms that there have been no adverse changes
since the Baseline Environmental Investigation or (ii) with respect to any
release, spillage or escape of Hazardous Materials on the Premises, the works
and actions set forth in the Remediation Plan shall be performed in accordance
with Clauses 7.4 and 7.5 above.   12.   EMPLOYEES   12.1   It is acknowledged by
each of the Parties that the Transfer Regulations should not apply to this
Agreement or any of the transactions contemplated in it or the Related
Agreements and that accordingly no Employees will transfer to Highbridge or TSMC
as a result of the Closing or any of the Related Agreements.   12.2  
Notwithstanding the acknowledgement set forth in Clause 12,1, Atmel shall
indemnify each of Highbridge and TSMC from and against any Losses that it
actually incurs or suffers by reason of any claim, action or proceeding made by
any Employee or person who is or has been, or purports to be or have been,
employed by Atmel under the Transfer Regulations in connection with this
Transaction;   12.3   Each of TSMC and Highbridge shall as soon as reasonably
practicable notify Atmel if it receives or becomes aware of any claim, action or
demand against it, made or threatened by any person in respect of which Atmel is
or may be liable for Losses under Clause 12.2 (each, an “Employment Related
Claim”). Atmel may at its election, and at its own cost and expense undertake
and conduct the defence of such Employment Related Claim with legal counsel
selected by Atmel. Each of TSMC and Highbridge shall be entitled to participate
in at its own cost and expense (including legal counsel’s fees and costs of
investigation), but not to determine, control or conduct, the defence of such
Employment Related Claim. If time has assumed the defence of an Employment
Related Claim, Atmel

13



--------------------------------------------------------------------------------



 



    shall not be liable for any costs and expenses (including legal counsel’s
fees and costs of investigation) subsequently incurred by TSMC or Highbridge in
connection with the defence of the Employment Related Claim. TSMC or Highbridge
shall not agree to any settlement or compromise of, or an entry of any judgment
arising from, any such Employment Related Claim except with the prior written
consent of Atmel, even if such settlement or compromise given by the claimant or
the plaintiff to Atmel constitutes a release from liability in respect of such
Employment Related Claim.   12.4   If Atmel does not take conduct of the defence
of any Employment Related Claim pursuant to Clause 12.3, then Atmel shall give
to each of Highbridge and TSMC all reasonable cooperation, assistance and
information which may be reasonably required by either of them in relation to
such Employment Related Claim; and   12.5   If any contract of employment of any
Employee or former Employee has effect, or is alleged to have effect, following
Closing as if originally made between Highbridge or TSMC and that Employee,
Highbridge and/or TSMC may terminate the employment of such person.   12.6  
Atmel shall indemnify each of Highbridge and/or TSMC against all Losses actually
incurred by Highbridge or TSMC, as applicable, arising out of the termination of
employment of any person by Highbridge and/or TSMC (as the case may be) in
accordance with Clause 12.5 and against any sum payable to or in respect of that
person in connection with the period up to the date of termination of
employment.   12.7   Atmel may, by written request, control and take over
conduct of all proceedings and/or negotiations of whatsoever nature arising in
connection with any Employment Related Claim which is subject to this indemnity
provided that Atmel shall:

  12.7.1   upon request provide all available information and copies of all
correspondence and documentation relating to such Employment Related Claim; and
    12.7.2   inform Highbridge and TSMC as to the status of any such Employment
Related Claim, including but not limited to matters regarding avoiding,
disputing, resisting, appealing, compromising or defending the claim, and take
reasonable account of their representations.

13.   GUARANTEES   13.1   In consideration of Atmel entering into this Agreement
at the request of the Atmel Guarantor, the Atmel Guarantor guarantees to each of
TSMC and Highbridge the discharge by Atmel of its obligations in full to TSMC
and Highbridge, respectively, under this Agreement and any Related Agreement,
and promises to pay each sum which Atmel is liable to pay to TSMC and
Highbridge, respectively, under this Agreement if Atmel fails to do so.   13.2  
In consideration of Highbridge entering into this Agreement at the request of
the Highbridge Guarantor, the Highbridge Guarantor guarantees to each of TSMC
and Atmel the discharge by Highbridge of its obligations in full to TSMC and
Atmel, respectively, under this Agreement and any Related Agreement, and
promises to pay each sum which Highbridge is liable to pay to TSMC and Atmel,
respectively, under this Agreement if Highbridge fails to do so.

14



--------------------------------------------------------------------------------



 



14.   LIMITATION OF LIABILITY   14.1   TSMC agrees that the cumulative,
aggregate, joint liability of Atmel and the Atmel Guarantor (for the avoidance
of doubt the cumulative and aggregate, liability of Atmel plus the cumulative
and aggregate liability of the Atmel Guarantor) for all claims of whatever
nature under or in connection with this Agreement or any of the Transactions
shall be subject to the limitations set out in the Asset Agreement.   14.2  
Atmel agrees that the cumulative, aggregate liability of TSMC for all claims of
whatever nature under or in connection with this Agreement or any of the
Transactions shall be subject to the limitations set out in the Asset Agreement.
  14.3   Highbridge agrees that the cumulative, aggregate, joint liability of
Atmel and the Atmel Guarantor (for the avoidance of doubt the cumulative and
aggregate liability of Atmel plus the cumulative and aggregate liability of the
Atmel Guarantor) for all claims of whatever nature under or in connection with
this Agreement or any of the Transactions shall be subject to the limitations
set out in the Property Agreement.   14.4   Atmel agrees that the cumulative,
aggregate, joint liability of Highbridge and the Highbridge Guarantor (for the
avoidance of doubt the cumulative and aggregate liability of Highbridge plus the
cumulative and aggregate liability of the Highbridge Guarantor) for all claims
of whatever nature under or in connection with this Agreement or any of the
Transactions shall be subject to the limitations set out in the Property
Agreement.   15.   REMEDIES   15.1   Each of the Parties’ rights and remedies in
respect of any claims under this Agreement shall be limited only to damages for
breach of contract and as set forth in Clause 14.   15.2   The Parties shall not
be entitled to (i) rescind or terminate this Agreement, the Related Agreements
or any other document referred to in this Agreement or in the Related
Agreements, (ii) void or otherwise challenge consummation of the Transaction or
any portion thereof, or (iii) recover damages in tort.   15.3   Nothing in this
Agreement shall operate to reduce any Party’s common law duty to mitigate any
loss giving rise to any claim under this Agreement and for the avoidance of
doubt each Party shall be under a duty so to mitigate.   15.4   Each Party
agrees to waive any right or remedy which that Party may have against any
employee, consultant, representative, advisor or agent of another Party in
connection with any representation, warranty, agreement or statement by any such
person in relation to the Transaction, this Agreement, the Related Agreements
and any other document to be delivered or executed in connection therewith,
provided that such waiver shall not affect its rights against any Party under
this Agreement.   16.   OTHER PROVISIONS   16.1   Costs       Except as
otherwise stated in this Agreement and any documents referred to in it, each of
the Parties shall pay its own costs and expenses (including legal fees and VAT
(if any)) incurred by it in connection with the negotiation, preparation and
execution of this Agreement and all other documents referred to in it and the
completion of the Transaction.

15



--------------------------------------------------------------------------------



 



16.2   Variation       No variation of this Agreement shall be effective unless
made in writing (which for this purpose shall not include e-mail or other
electronic communication) and signed by or on behalf of each of the Parties.  
16.3   No special loss       Atmel, the Atmel Guarantor or TSMC shall have no
liability under any claim under this Agreement to the extent that such claim
constitutes punitive, incidental, special loss or damages, or losses or damages
related to or arising from any loss of profits, opportunity costs, delay or
change in valuation of any real property or other asset.   16.4   Waivers and
remedies       No failure or delay to exercise, or other relaxation or
indulgence granted in relation to, any power, right or remedy under this
Agreement shall operate as a waiver of it or impair or prejudice it nor shall
any single or partial exercise or waiver of any power, right or remedy preclude
its further exercise or the exercise of any other power, right or remedy.   16.5
  Severability       Each of the provisions of this Agreement is distinct and
severable from the others and if at any time one or more of such provisions is
or becomes invalid, unlawful or unenforceable (whether wholly or to any extent),
the validity, lawfulness and enforceability of the remaining provisions (or the
same provision to any other extent) shall not in any way be affected or
impaired.   16.6   Successors       This Agreement shall be binding on and enure
to the benefit of each Party and its lawful successors.   16.7   Assignment    
  None of the Parties shall be entitled to assign or transfer any of its rights
or benefits under this Agreement.   16.8   Third party rights       Nothing in
this Agreement confers any rights on any person under the Contracts (Rights of
Third Parties) Act 1999.   16.9   Counterparts       This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and which shall together constitute one and the same Agreement.   16.10
  Announcements       No Party shall release any announcement or despatch any
announcement or circular, relating to this Agreement unless the form and content
of such announcement or circular have been submitted to, and or agreed by, the
other Parties. Nothing in this Clause 15.11 shall prohibit any Party from making
any announcement, consulting with any person

16



--------------------------------------------------------------------------------



 



    (including any employees) or despatching any circular as required by Law or
the rules of any listing authority or recognised investment exchange or any
other regulatory body.   16.11   Deductions and Withholdings

  16.11.1   Except as expressly provided in this Agreement, every payment
payable by any Party, the “payer”, to another Party, the “payee”, under this
Agreement shall be made in full without any set-off or counterclaim howsoever
arising and shall be free and clear of, and without deduction of, or withholding
for or on account of, any amount, save only as may be required by Law.    
16.11.2   For the purposes of this Clause 16.11:         “UK Tax Paying Company”
shall mean, a company incorporated in England and Wales, and resident for tax
purposes, carrying on business and subject to corporation tax, in the United
Kingdom of Great Britain & Northern Ireland; and         the payer shall be
entitled in its absolute discretion, acting reasonably:

  (A)   to assess whether or not any deductions or withholdings are required by
law and whether or not such deductions or withholdings would have been required
had the payee been a UK Tax Paying Company;     (B)   to assess the extent to
which an amount paid or due to the payee under this Agreement would have been
subject to UK corporation tax had the payee been a UK Tax Paying Company; and

      in both cases, to treat the payee accordingly.     16.11.3   If, subject
to this Clause 16.11, any deductions or withholdings would be required by Law to
be made from any sums payable by the payer to the payee, such payer shall be
obliged to pay the payee such amount as would, after the deduction or
withholding has been made, leave the payee with the same amount as it would have
been entitled to receive in the absence of such requirement to make a deduction
or withholding, unless the payer would not have had to make such deductions or
withholdings had the payee been a UK Tax Paying Company.     16.11.4   If the
payer would be required by law to make a deduction or withholding as is referred
to in this Clause 16.11, the payer shall:

  (A)   make such deduction or withholding;     (B)   account for the full
amount deducted or withheld to the relevant authority in accordance with
applicable law; and     (C)   provide to the payee the original, or a certified
copy, of a receipt or other documentation evidencing the above.

16.11.5   If, subject to this Clause 16.11, any amount paid or due to the payee
under this Agreement would be a taxable receipt of the payee, then the amount so
paid or due (the “Net Amount”) shall be increased to an amount which, after
subtraction of the amount of any tax on such increased amount which arises, or
would but for the availability of any relief arise, shall equal the Net Amount
provided that if any payment is initially made on the basis that the amount is
not taxable in the hands

17



--------------------------------------------------------------------------------



 



      of the payee and it is subsequently determined that it is, or vice versa,
appropriate adjustments shall be made between the payee and the payer and
provided further that the amount paid or due shall not be increased to the
extent that such increase would not have been necessary had the payee been a UK
Tax Paying Company.

16.12   Further assurance       Each Party shall, at its own expense, do,
execute and perform all further acts, deeds, documents and things as may be
reasonably requested from time to time in order to implement the Transaction
contemplated by this Agreement and the Related Agreements.   16.13   Entire
Agreement

  16.13.1   As between Atmel, TSMC and the Atmel Guarantor this Agreement
together with the Asset Agreement and any documents referred to in those
agreements (but excluding the Property Agreement, the Lease Back, the
Conditional Option and any other agreement to which TSMC is not a party) contain
the entire agreement in relation to the matters contemplated in those agreements
and supersede any previous agreements between or among the Parties in relation
to such matters.     16.13.2   As between Atmel, Highbridge, the Highbridge
Guarantor and the Atmel Guarantor this Agreement together with the Property
Agreement, the Lease Back, the Conditional Option and the Share Sale Agreement
and any documents referred to in those agreements (but excluding the Asset
Agreement and any other agreement to which Highbridge is not a party) contain
the entire agreement in relation to the matters contemplated in those agreements
and supersede any previous agreements between or among the Parties in relation
to such matters.     16.13.3   Each of the Parties acknowledges that in entering
into this Agreement it has not relied on any representation, warranty or
undertaking not set out in this Agreement or any of the Related Agreements (as
the case may be) and that (in the absence of fraud or wilful misconduct by the
Party giving such representation, warranty or undertaking) it will not have any
right or remedy arising out of any such representation, warranty or undertaking.

17.   NOTICES   17.1   Each Party may give any notice or other communication
under or in connection with this Agreement by letter, facsimile transmission or
electronic mail addressed to the other Party. The address for service of each
Party shall be the address set forth in Clause 17.3 or such other address for
service as the addressee may from time to time notify to the other Party for the
purposes of this Clause.   17.2   Any such communication will be deemed to be
served:

  17.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;     17.2.2   if by letter, at noon on the tenth
Business Day after such letter was posted (or, in the case of airmail, five
Business Days after such letter was posted) and, in proving service, it shall be
sufficient to prove that the letter was properly stamped first class (or
airmail), addressed and delivered to the postal authorities;

18



--------------------------------------------------------------------------------



 



  17.2.3   if by overnight courier (such as Federal Express or DHL), on the
third Business Day after such courier was dispatched, and in proving service, it
shall be sufficient to produce a tracking number or a receipt confirmation
indicating that the courier was dispatched and received by the recipient;    
17.2.4   if by facsimile transmission, at noon on the Business Day after the day
of transmission and, in proving service, it shall be sufficient to produce a
transmission report from the sender’s facsimile machine indicating that the
facsimile was sent in its entirety to the recipient’s facsimile number; and    
17.2.5   if by electronic mail, at noon on the Business Day after such
communication was sent and, in proving service, it shall be sufficient to
produce a computer print out indicating that the message was sent to the
recipient’s electronic mail address as set forth in Clause 16.3.

17.3   Details of each Party for service of notice are as follows:

     
Name:
  Atmel North Tyneside Limited (Atmel)
Address:
  c/o Atmel Corporation
 
  2325 Orchard Parkway
 
  San Jose, California 95131
 
  USA
 
   
Fax no:
  +1 408 436 4111
Electronic mail address:
  preutens@atmel.com and
 
  nyamaguchi@atmel.com
Tel no:
  +1 408 441 0311
Attention:
  Chief Legal Officer
 
   
Name:
  Taiwan Semiconductor Manufacturing Company
Address:
  Limited (TSMC)
 
  8 Li-Hsin 6 Road
 
  Hsinchu Science Park
 
  Hsinchu, Taiwan ROC
 
   
Fax no:
  +886-3-567-8689
Electronic mail address:
  Dick Thurston@tsmc.com
Tel no:
  +886-3-568-2002
Attention:
  Office of the General Counsel
 
   
Name:
  Highbridge Business Park Limited (Highbridge)
Address:
  131 Edgware Road,
 
  London W2 2AP
 
  England, UK
 
   
Fax no:
  +44 20 7494 9493
Electronic mail address:
  guy@nlf.co.uk
Tel no:
  +44 20 7494 9401
Attention:
  Guy Marsden

19



--------------------------------------------------------------------------------



 



     
Name:
  Atmel Corporation (Atmel Guarantor
Address:
  2325 Orchard Parkway
 
  San Jose, California 95131
 
  USA
 
   
Fax no:
  +1 408 436 4111
Electronic mail address:
  preutens@atmel.com and
 
  nyamaguchi@atmel.com
Tel no:
  +1 408 441 0311
Attention:
  Chief Legal Officer
 
   
Name:
  Highbridge Properties plc
Address:
  131 Edgware Road,
 
  London W2 2AP
 
  England, UK
 
   
Fax no:
  44 20 7494 9493
Electronic mail address:
  piet@nlf.co.uk; guy@nlf.co.uk
Tel no:
  +44 20 7494 9401
Attention:
  Piet Pulford or Guy Marsden

18.   LAW AND JURISDICTION   18.1   This Agreement and all disputes or claims
arising out of or in connection with it shall be governed by, and construed in
accordance with, the law of England and Wales.   18.2   Each Party hereby
irrevocably submits to the non-exclusive jurisdiction of the courts of England
and Wales in relation to any claim, dispute or difference concerning this
Agreement and any matter arising therefrom.   18.3   Each of the Parties agrees
that, without preventing any other mode of service, any document in action
(without limitation) may be served on any Party by being delivered to or left
for that Party at its address for service of notices under Clause 17.

20



--------------------------------------------------------------------------------



 



AS WITNESS of which this Agreement has been duly signed on the date written at
the beginning of this Agreement.

                 
Signed by Steven Laub
    )          
a director or officer duly authorised for
    )          
and on behalf of ATMEL NORTH
    )     /s/ Steven Laub  
TYNESIDE LIMITED
    )     Director/Officer    
 
    )          
 
               
Signature of witness:
  /s/ Walt Lifsey             
 
               
Name (in BLOCK CAPITALS):
  WALT LIFSEY             
 
               
Address:
               
 
               
Signed by Steven Laub
    )          
a director or officer duly authorised for
    )          
and on behalf of ATMEL
    )     /s/ Steven Laub
CORPORATION
    )     Director/Officer    
 
    )          
Signature of witness:
  /s/ Walt Lifsey             
 
               
Name (in BLOCK CAPITALS):
  WALT LIFSEY             
 
               
Address:
               

[Signature Page to Tripartite Agreement]

 



--------------------------------------------------------------------------------



 



                 
Signed by C.C. Wei
    )          
a director or officer duly authorised for
    )          
and on behalf of TAIWAN
    )          
SEMICONDUCTOR
    )          
MANUFACTURING COMPANY
    )     /s/ C.C. Wei    
LIMITED
    )     Officer    
 
    )          

[Signature Page to Tripartite Agreement]

 



--------------------------------------------------------------------------------



 



                 
Signed by Piet Pulford
    )          
a director or officer duly authorised for
    )          
and on behalf of HIGHBRIDGE
    )     /s/ Piet Pulford    
BUSINESS PARK LIMITED
    )     Director/Officer    
 
               
Signed by Piet Pulford
    )          
a director or officer duly authorised for
    )          
and on behalf of
    )     /s/ Piet Pulford    
HIGHBRIDGE PROPERTIES PLC
    )     Director/Officer    

[Signature Page to Tripartite Agreement]

 